Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 03/01/2021 for application number 17/249,392. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 15 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021, and 11/02/2021 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it recites as, “An example memory device comprises at least one memory region; and a controller to determine exceeding of a throttling threshold and to throttle processing of access requests for the at least one memory region.” Correction is required.  See MPEP § 608.01(b).
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 10,936,044 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 15 of U.S. Patent No. 10,936,044 contains every elements of claims 1 – 15 of instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim. The instant application claim common subject matter, as follows:(since all the claims recited similar limitations, examiner only shows independent claims 1, 7 and 12 as example in claim comparison table):
Claim 1, of the current application are the a memory device claims including at least one memory region, a controller to determine and throttle processing of access request which is obviously included in method steps of receiving by memory device, and determining and throttling steps by controller in claim 1 of the US Patent claims 10, 

Instant application s/n 17/249,392
US Patent 10,936,044
1. A memory device, comprising: at least one memory region; and a controller to determine when a throttling threshold has been exceeded, the controller being to throttle processing of access requests for the at least one memory region.

1. A method, comprising: receiving, by a memory device, a memory access request from a memory controller for access to at least one memory region of the memory device; determining, by a controller of the memory device, when a throttling threshold associated with the memory device has been exceeded; and throttling processing of the memory access requests, wherein the throttling includes reducing a rate of processing of the memory access request for the at least one memory region; wherein the determining when the throttling threshold has been exceeded comprises: identifying a first memory region of the at least one memory region associated with the memory access request; determining that 
A method, comprising: receiving, by a memory device, a memory access request from a memory controller for access to at least one memory region of the memory device; determining, by a controller of the memory device, when a throttling threshold associated with the memory device has been exceeded; and throttling processing of the memory access requests, wherein the throttling includes reducing a rate of processing of the memory access request for the at least one memory region.

1. A method, comprising: receiving, by a memory device, a memory access request from a memory controller for access to at least one memory region of the memory device; determining, by a controller of the memory device, when a throttling threshold associated with the memory device has been exceeded; and throttling processing of the memory access requests, wherein the throttling includes reducing a rate of processing of the memory access request for the at least one memory region; wherein the determining when the throttling threshold has been exceeded comprises: identifying a first memory region of the at least one memory region associated with the 
12. A non-transitory computer-readable medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions to: receive a memory access request from a memory controller for access to at least one memory region of the memory device; determine when a throttling threshold associated with the memory device has been exceeded; and throttling processing of the memory access requests, wherein the throttling includes reducing a rate of processing of the memory access request for the at least one memory region.

5. A non-transitory computer-readable medium encoded with instructions executable by a processor of a computing system, the computer-readable storage medium comprising instructions to: receive a memory access request from a memory controller for access to at least one memory region of the memory device; determine when a throttling threshold associated with the memory device has been exceeded; and throttling processing of the memory access requests, wherein the throttling includes reducing a rate of processing of the memory access request for the at least one memory region; wherein .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 8, 11 – 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent 7,159,082, Wade [cited by applicant in IDS].
As to claim 1, Wade discloses a memory device, comprising: at least one memory region [110 memory bank]: and a controller [302 memory controller] to determine when throttling threshold [predetermined threshold]has been exceeded [col. 4, lines 3 – 5, the controller [302] being to throttle processing of access requests [throttle memory accesses] for the at least one memory region [110][col. 4, lines 7 – 13, col. 5, 53 – 59, fig. 1 – 5].
As to claims 2, and 8, Wade discloses a memory device, wherein the memory device is a dynamic random access memory (DRAM) device [col. 2, lines 18 – 21].
As to claim 3, Wade discloses a memory device, wherein the controller [302] is to receive access requests [read or write request] from an external memory controller [CPU][CPU inherently generate read or write request, as shown in fig. 1].
As to claim 6, Wade discloses wherein the controller is at least one of hardware, software or firmware [col. 4, lines 27 – 28].
As to claim 4, Wade discloses a memory device, wherein the controller comprises at least one of: or
Claim 7 list all the same elements of memory device claim 1 rather than method form [col. 5, lines 47 – 60]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 7.  
As to claim 12 lists all the same elements computer system including a CPU, memory, memory banks of claim 1, and method of claim 7 rather in a non-transitory computer-readable medium form. Therefore, the supporting rationale of the rejection to claim 1 and 7 applies equally as well to claims 12, Wade discloses a computer system [100, col. 2, lines 7 – 8] including OS software [103] [col. 2, lines 37 – 47] which includes non-transitory computer-readable medium encoded with instructions executable by a processor [ CPU] of computer system [100]. Therefore, the supporting rationale of the rejection to claims 1, and 7 applies equally as well to claim 12. 
As to claims 11, and 15, Wade discloses a memory device and method, wherein the determining when the throttling threshold has been exceeded comprises: obtaining [by detecting] a power draw level [by power monitor 404] for the memory device; and determining that the power draw level [power level] is above [greater than] a power draw threshold [predetermined value][col. 4, lines 1 – 6].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 – 5, 9, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,159,082, Wade [cited by applicant in IDS] in view of Skandakumaran et al., US 20160085458 [hereinafter as Skandakumaran][cited by applicant in IDS]. 
As to claim 4, Wad fails to teach a thermal portion to determine if a temperature threshold has been exceeded and to facilitate throttling of access requests [by controlling I/O rate] for the at least one memory region when the temperature threshold has been exceeded; a quality-of-service (QoS) portion to determine if an access threshold or a first memory region of the at least one memory region has been exceeded and to facilitate throttling of access requests for the first memory region when the access threshold for the first memory region has been exceeded.

Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Wade and Skundkumaran before the effective filing date of the claimed invention, to combine and modify/include system and method for throttling memory access as disclosed by Wade to include a thermal portion to determine if a temperature threshold has been exceeded [by monitoring temperature in within limit] and to facilitate throttling of access requests [by controlling I/O rate] for the at least one memory region [NVMD] when the temperature threshold has been exceeded [when temperature is not within preset limit] [para 0080]; a quality-of-service (QoS) portion [credit scheme] to determine if an access threshold or a first memory region of the at least one memory region has been exceeded [para 0049] and to facilitate throttling of access requests [by controlling I/O rate] for the first memory region [NVMD] when the access threshold for the first memory region has been exceeded [when temperature is not within preset limit] [para 0080] as taught by Skundkumaran in order to obtain a system and method for 
One of ordinary skill in the art wanted to be motivated to include a thermal portion to determine if a temperature threshold has been exceeded [by monitoring temperature in within limit] and to facilitate throttling of access requests [by controlling I/O rate] for the at least one memory region [NVMD] when the temperature threshold has been exceeded [when temperature is not within preset limit] [para 0080]; a quality-of-service (QoS) portion [credit scheme] to determine if an access threshold or a first memory region of the at least one memory region has been exceeded [para 0049] and to facilitate throttling of access requests [by controlling I/O rate] for the first memory region [NVMD] when the access threshold for the first memory region has been exceeded [when temperature is not within preset limit] [para 0080] in order to obtain a system and method for throttling memory access by monitoring power and temperature to determine whether are within the acceptable preset limits [para 0080].
As to claim 5, Wade fails to teach wherein the QoS portion includes a separate counter for each of the at least one memory region.
However, Skandkumaran teaches in the same filed of endeavor a system and method including a quality-of-service (QoS) portion [credit scheme] to determine if an access threshold or a first memory region of the at least one memory region has been exceeded [para 0049] wherein the QoS portion includes a separate counter [to maintain a count how many die of NVM storage system are simultaneously active] for each of the at least one memory region [para 0044].

One of ordinary skill in the art wanted to be motivated to include a quality-of-service (QoS) portion [credit scheme] to determine if an access threshold or a first memory region of the at least one memory region has been exceeded [para 0049] wherein the QoS portion includes a separate counter [to maintain a count how many die of NVM storage system are simultaneously active] for each of the at least one memory region [para 0044] in order to obtain a system and method for throttling memory access by monitoring power and temperature to determine whether are within the acceptable preset limits [para 0080].
As to claims 9 and 13, Wade fails to teach obtaining a temperature of a portion of the memory device; and determining that the temperature is above a temperature threshold.

Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Wade and Skundkumaran before the effective filing date of the claimed invention, to combine and modify/include system and method for throttling memory access as disclosed by Wade to include obtaining a temperature of a portion of the memory device; and determining that the temperature is abo e a temperature threshold [para 0080] as taught by Skundkumaran in order to obtain a system and method for throttling memory access by monitoring power and temperature to determine whether are within the acceptable preset limits [para 0080]. 
One of ordinary skill in the art wanted to be motivated to include obtaining a temperature of a portion of the memory device; and determining that the temperature is abo e a temperature threshold in order to obtain a system and method for throttling memory access by monitoring power and temperature to determine whether are within the acceptable preset limits [para 0080].
Examiner's note: Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully 
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Allowable Subject Matter
Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/NITIN C PATEL/Primary Examiner, Art Unit 2186